65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.Ron ANGELONE;  Doctor Marcorowski;  Nottoway CorrectionalCenter;  Doctor Pearson;  Powhatan Medical Department;Doctor of Unit;  Augusta Correctional Center;  MarionCorrectional Center;  Colin Anglicker, Dr., Defendants--Appellees.
No. 95-6352.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995Decided:  September 6, 1995

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying a preliminary injunction, motion for a discovery conference, motions to amend the complaint to add additional Plaintiffs and new Defendants and new claims, and Appellant's Fed.R.Civ.P. 59(e) motion to alter or amend the judgment.  We have reviewed the district court's opinion and orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sawyer v. Angelone, No. CA-94-1057-R (W.D.Va. Feb. 2, 6, & 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Appellant's "Motion for Relief of Order," "Motion to put on new evidence," "Motion for Protective Order," "Motion For Appointment of Counsel," a motion for a "Cease and Desist Order," "Motion For Prearguement (sic) Conference," request for a transportation order, "Motion to Suppress," "Motion For Renewal Of Motions For Default Arguements (sic) and Authorities," "Motion To Amend To Conform With Evidence," "Motion For Seperate [sic] Trials," "Motion For Misjoinder Of Parties Under Rule 21-FACP-In Pro Se," "Motion to Vacate," "Motion For Transfer Of Evidence From Record On Appeal To Pending Court Action," motion to vacate district court orders, and motion for oral argument